DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shindo et al. (US 2011/0274318) (hereafter Shindo) in view of Maeda et al. (US 2015/0252980) (hereafter Maeda).

    PNG
    media_image1.png
    827
    561
    media_image1.png
    Greyscale

 	Regarding claim 2, Shindo disclose an electronic device (see above figs. 4A and 4B) comprising: 
a housing having a top surface (see, Fig. 4A); 
a distance sensor disposed proximate to the top surface, the distance sensor to detect a portion of a user (see, Fig. 4A, the distance measuring LED, 113); 
a camera disposed proximate to the top surface, the camera to generate image data representing the portion of the user (see, Fig. 4A, image sensor, 112); 
a light 
 one or more processors (see, fig. 1 , 1c, Fig. 5, the processing section, 130); and 
one or more computer-readable media (see, Fig. 1, 5, [0171], [0172]).
Shindo does not explicitly disclose ring shape for illumination.
However, in same field of endeavor, Maeda teaches in paragraph [0042], as illustrated in FIG. 1A, the LEDs 5 are arranged in a ring-shape on an outer side of the imaging optical system 2, [0048] and Figs. 5A, 6B , ring shaped optical elements. the LEDs 25 and the diffraction optical element 26 are arranged in the ring-shape. [0062] teaches optical elements illumination. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Maeda with the Shindo, as a whole, so as to use the ring-shaped structure of LEDs for illumination  to indicate position, the motivation is to yield predictable results of authenticating { Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention}.

 	Regarding claims 3 and 13, the combined teachings further discloses the electronic device wherein: the top surface is substantially circular (see, Maeda, Fig. 5A and 6B, ring shaped structure); the light ring is disposed proximate to an outer edge of the top surface (see, Maeda, Figs. 5A and 6B); and the camera is disposed proximate to a center of the top surface (see, Maeda, Fig. 1A, para [0042], A sensor 1A for the biometric authentication apparatus includes an imaging optical system 2 including a camera or the like, and an illuminating optical system 3 {Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention}.

 	Regarding claim 4, Shindo further discloses the electronic device of claim 2, wherein: the camera is disposed proximate to a center of the top surface (see, Fig. 4A, the image sensor, 112 at the center on top surface ); and the distance sensor is disposed to a side of the camera (see, Fig. 4A, distance measuring LED, 113 disposed on side of camera as shown).

 	Regarding claims 5 and 14, Shindo further discloses the electronic device, wherein: the camera is disposed proximate to a center of the top surface (see, fig. 4A); the distance sensor is a first distance sensor disposed to a first side of the camera (see, Fig. 4A, distance measuring LED, 113); and the electronic device further comprises a second distance sensor disposed proximate to the top surface and to a second side of the camera (see, Fig. A, and 4B, 113 and 113a are distance measuring LEDs), the second side being opposite to the first side (see, Fig. 4B, 113 and 113a are opposite as shown).

 	Regarding claims 6 and 15, Shindo further discloses the electronic device of claim 5, further comprising: a third distance sensor disposed proximate to the top surface and to a third side of the camera; and a fourth distance sensor disposed proximate to the top surface and to a fourth side of the camera, the fourth side being opposite to the third side (see, paragraph [0061], The distance measuring LEDs 113 and 113a are placed, for example, diagonally around the lens 111. By using both of the distance measuring LEDs 113 and 113a, the accuracy of measuring the distance can be improved. However, one distance measuring LED or three or more distance measuring LEDs may be placed, therefore, it would have been obvious to one skilled in the art to use the teachings of Shindo to use multiple distance sensors as claimed to yield predictable results){Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention}.

 	Regarding claims 7 and 16, the combined teachings further discloses the electronic device of claim 5, wherein: a first portion of the light ring is configured to illuminate based at least in part on the first distance sensor detecting the portion of the user; and a second portion of the light ring is configured to illuminate based at least in part on the second distance sensor detecting the portion of the user (see, paragraph [0048], [0048] FIGS. 5A and 5B are diagrams for explaining an example of the illumination device in a first embodiment. FIG. 5A is a top view of the illumination device, and FIG. 5B is a schematic side view of the illumination device. An illumination device 21 includes an illuminating optical system 23 having a plurality of LEDs 25 provided on a substrate 24, and a diffraction optical element 26. Eight LEDs 25 are provided in this example. As illustrated in FIG. 5A, the LEDs 25 are arranged in a ring-shape, and the diffraction optical element 26 is provided in a ring-shape on a light emitting surface side of the LEDs 25 so as to oppose the LEDs 25. In this example, the illumination device 21 is applied to palm vein authentication, and for this reason, the LED 25, which is an example of a light source, has a wavelength band that may be regarded as a single color. However, the wavelength of the light emitted from the light source, and the characteristics (or properties) of the light source may be appropriately selected according to the usage of the illumination device 21, paragraph [0059] [0060], [0062], [0062] The diffraction optical element 26 diffracts light from the first, second, and third LED groups 251, 252, and 253, so that the light from the first, second, and third LED groups 251, 252, and 253 is irradiated on irradiating region parts corresponding to the first, second, and third irradiating regions 51-1, 51-2, and 51-3 described above. FIG. 16 is a diagram illustrating an example of segmentation of the illuminating region into the illuminating region parts. In this example, the first irradiating region 51-1 includes twenty illuminating region parts irradiated by the light from the five LEDs 25 included in the first LED group 251, the second irradiating region 51-2 includes twelve illuminating region parts irradiated by the light from the three LEDs 25 included in the second LED group 252, and the third irradiating region 51-3 includes four irradiating region parts irradiated by the light from the one LED 25 included in the third LED group 253).
 
 	Regarding claim 8, the combined teachings further discloses the electronic device of claim 5, wherein the light ring is disposed around the first distance sensor and the second distance sensor (see, Maeda, Figs. 5A and 6B , light ring shown).

 	Regarding claims 9 and 18, Shindo further discloses the electronic device of claim 2, the one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving data from the distance sensor (see, Fig. 5, the distance calculation unit, 132); determining, based at least in part on the data, that the distance sensor detected the portion of the user (see, Fig. 5, distance calculation unit, 132); identifying a portion of the light ring that is associated with the distance sensor; and causing the portion of the light ring to illuminate to indicate the position of the portion of the user ([0070] The guidance LED drive unit 119 turns on or off the guidance LEDs 115 and 115a. In addition, the guidance LED drive unit 119 controls the flashing operation of the guidance LEDs 115 and 115a. Furthermore, the guidance LED drive unit 119 changes indicator images which the guidance LEDs 115 and 115a project on the palm. Moreover, the guidance LED drive unit 119 changes the positions of the guidance LEDs 115 and 115a to change positions at which the indicator images are projected).

 	Regarding claims 10 and 19, Shindo further discloses the electronic device of claim 2, the one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving data from the distance sensor (see, Fig. 5, distance calculation unit, 132); determining, based at least in part on the data, that the portion of the user is located at a target location over the electronic device ([0035] The guidance section 2b acquires the guidance information which the output section 1d outputs according to the living body image outputted by the image capture section 2a. On the basis of the guidance information acquired, the guidance section 2b then informs the user of the contents of a change in the relative position of the living body with respect to the image capture apparatus 2. The guidance section 2b may inform the user of the contents of a change in the relative position by, for example, projecting an image of determined shape (arrow, for example) indicative of the direction in which the image capture apparatus 2 or the living body should be moved on the living body, with voice, by displaying a figure or a character string indicative of the contents of a change in the relative position on a display device (not illustrated), or the like); and causing the light ring to illuminate to indicate that the portion of the user is at the target location (see, paragraph [0035], The guidance section 2b may inform the user of the contents of a change in the relative position by, for example, projecting an image of determined shape (arrow, for example) indicative of the direction in which the image capture apparatus 2 or the living body should be moved on the living body, [0070] The guidance LED drive unit 119 turns on or off the guidance LEDs 115 and 115a. In addition, the guidance LED drive unit 119 controls the flashing operation of the guidance LEDs 115 and 115a. Furthermore, the guidance LED drive unit 119 changes indicator images which the guidance LEDs 115 and 115a project on the palm. Moreover, the guidance LED drive unit 119 changes the positions of the guidance LEDs 115 and 115a to change positions at which the indicator images are projected).

 	Regarding claim 11, Shindo further discloses the electronic device of claim 2, the one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: analyzing first feature data corresponding to the image data with reference to second feature data associated with a user profile; and determining that the image data corresponds to the user profile ( [0078] The comparison unit 135 compares the vein pattern acquired from the vein extraction unit 134 with a vein pattern stored in the authentication information storage section 150. The vein pattern of the user is registered in advance in the authentication information storage section 150. The comparison unit 135 calculates similarity parameter between the vein patterns by the comparison and determines on the basis of the similarity parameter whether or not the vein pattern acquired by image capture is the vein pattern of the user).

	Regarding claim 12, Shindo discloses an electronic device comprising: 
a top surface (see, Fig. 4A shows top surface); 
a camera disposed proximate to a center of the top surface (see, Fig. 4A, image sensor, 112); 
a light 
 one or more distance sensors disposed 
one or more processors; and one or more computer-readable media (see, Fig. 5, the processing section, 130, paragraphs [0171], [0172]).
But, Shindo does not explicitly disclose light ring and distance sensor between image sensor and light ring, However, in same field of endeavor, Maeda teaches in paragraph [0042], as illustrated in FIG. 1A, the LEDs 5 are arranged in a ring-shape on an outer side of the imaging optical system 2, [0048] and Figs. 5A, 6B , ring shaped optical elements. the LEDs 25 and the diffraction optical element 26 are arranged in the ring-shape. [0062] teaches optical elements illumination. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Maeda with the Shindo, as a whole, so as to use the ring-shaped structure of LEDs for illumination  to indicate position detected by distance sensors located between ring and image sensor, the motivation is to yield predictable results of authenticating { Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention}.

	Regarding claim 17, the combined teachings further discloses the electronic device wherein the light ring comprises a plurality of light emitters spaced evenly around light ring (see, Maeda, 5A and 6B).

Regarding claim 20, Shindo further discloses the electronic device of claim 12, the one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: generating, using the camera, image data representing a portion of a user analyzing first feature data corresponding to the image data with reference to second feature data associated with a user profile; and determining that the image data corresponds to the user profile (see, paragraph [0078], The comparison unit 135 compares the vein pattern acquired from the vein extraction unit 134 with a vein pattern stored in the authentication information storage section 150. The vein pattern of the user is registered in advance in the authentication information storage section 150. The comparison unit 135 calculates similarity parameter between the vein patterns by the comparison and determines on the basis of the similarity parameter whether or not the vein pattern acquired by image capture is the vein pattern of the user. Similarity parameter is calculated as a parameter. For example, the similarity parameter "0" indicates that the vein patterns match completely, see, paragraph [0040], FIG. 2 illustrates the appearance of a portable telephone. A portable telephone 100 has a biometrics authentication function for identity confirmation, [0042] The image capture section 110 captures an image of the vein pattern of the user's palm at identity confirmation time. The image capture section 110 includes a light source for irradiating the palm with near-infrared light to capture an image of the vein pattern. In addition, the image capture section 110 includes a light source for emitting guidance light to prompt the user at image capture time to change the position of the portable telephone 100 with respect to the palm).

Regarding claim 21, Shindo discloses an electronic device comprising: 
a top surface (see, Fig. 4A); 
a camera disposed proximate to a center of the top surface (see, Fig. 4A, image sensor, 112); 
a first distance sensor disposed to a first side of the camera (see, Fig. 4A and 4B, distance sensor, 113 distance measuring LED); a second distance sensor disposed to a second side of the camera, the second side being opposite to the first side (see, Figs 4A and 4B, the second distance measuring LED, 113a opposite to the distance measuring LED 113);
 a visual indicator disposed proximate to the top surface and around the first distance sensor and the second distance sensor (see, Fig. 4a and 4b, Guidance LEDs, 115 and 115a, does not explicitly disclose around the distance sensors however, obvious as described below); 
one or more processors; and one or more computer-readable media (see, Fig. 5, processing section, 130 and [0171], [0172]).
Shindo does not explicitly disclose visual indicator around the distance sensors.
However, in same field of endeavor, Maeda teaches in paragraph [0042], as illustrated in FIG. 1A, the LEDs 5 are arranged in a ring-shape on an outer side of the imaging optical system 2, [0048] and Figs. 5A, 6B , ring shaped optical elements. the LEDs 25 and the diffraction optical element 26 are arranged in the ring-shape. [0062] teaches optical elements illumination. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Maeda with the Shindo, as a whole, so as to use the ring-shaped structure of LEDs around the distance sensor for illumination  to indicate position, the motivation is to yield predictable results of authenticating { Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        10/11/2022